Citation Nr: 0622300	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for spondylitic changes 
of the cervical spine, to include as secondary to service-
connected recurrent dislocation of the right shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the right shoulder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a previously assigned 20 
percent evaluation in effect for the veteran's service-
connected right shoulder disability and denied the veteran's 
claim for service connection for a cervical spine disability, 
claimed as secondary to his service-connected right shoulder 
disability.  The February 2002 rating decision granted the 
veteran's claim for service connection for depression and 
assigned a 30 percent evaluation, effective May 31, 2001.  
The veteran's claims folder was later transferred to the 
Chicago, Illinois RO.  In a March 2003 rating decision, the 
evaluation for the veteran's depression was increased to 50 
percent, effective May 31, 2001.

The record demonstrates that new evidence pertinent to the 
veteran's appeal was received in January 2006.  However, the 
record demonstrates that the veteran waived additional RO 
consideration of that additional evidence during his April 
2006 hearing before the undersigned Veterans Law Judge.

The Board notes that a review of the claim files (with 
particular attention paid to his December 2004 and February 
2005 VA examinations) reflects that the veteran has raised an 
inferred claim of entitlement to a total disability rating 
for compensation purposes based on individual 
unemployability.  As this issue has not been developed for 
appellate review, and is not inextricably intertwined with 
any issue on appeal, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that 
spondylitic changes of the cervical spine, initially 
diagnosed after service, are causally related to the 
veteran's active service.

2.  The competent evidence of record demonstrates that the 
veteran's right shoulder disability is manifested by 
abduction of 110 degrees, forward flexion of 110 -120 
degrees, and pain, weakness, fatigability, and lack of 
endurance.

3.  The veteran's depression is manifested by sleep 
impairment, poor concentration, lack of motivation, 
irritability and reported GAF scores of between 50 and 58, 
and has not been shown by competent clinical evidence to be 
more than moderate to serious in severity.


CONCLUSIONS OF LAW

1.  Spondylitic changes of the cervical spine were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for recurrent dislocation of the right shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Codes 5201, 5202, 5203 (2005).

3.  The criteria for an initial evaluation in excess of 50 
percent for depression have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Codes 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the veteran's claim for service connection 
for a cervical spine disability, to include as secondary to a 
service-connected right shoulder disability,  VA satisfied 
its duty to notify by means of August 2001, July 2004, and 
December 2004 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was requested to provide evidence in 
his possession pertinent to the appeal to VA.  The Board 
observes that the AOJ letters did not provide the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Nevertheless, despite the inadequate notice provided 
to the veteran on these latter two elements, the Board, in 
granting service connection for the disability at issue, 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision because the AOJ will be 
responsible for addressing any notice defect with respect to 
the disability rating and effective date elements when 
effectuating the award.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

With respect to the veteran's claim for an increased 
evaluation for his service connected right shoulder 
disability as well as for an increased initial evaluation for 
depression, VA satisfied its duty to notify by means of 
August 2001, July 2004, and December 2004 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The veteran was requested to 
provide evidence in his possession pertinent to the appeal to 
VA.  The above notices did not set forth the relevant 
diagnostic codes (DC) for the disabilities at issue.  
However, this is found to be harmless error.  Indeed, the 
March 2003 Statement of the Case and the August 2005 
Supplemental Statement of the Case included such information, 
and included a description of the rating formula for all 
possible schedular ratings under those diagnostic codes.  As 
such, the failure to include such notice in the VCAA letters 
did not prejudice the veteran here.  

The August 2001, July 2004, and December 2004 letters also 
failed to discuss the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
claims for an increased rating, no effective date will be 
assigned.  As such, the absence of notice as to effective 
dates does not prejudice the veteran here.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The veteran asserts that service connection is warranted for 
a cervical spine disability that is secondary to his service-
connected right shoulder disability.  In order to establish 
service connection on a secondary basis, the evidence must 
show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  The first clinical 
documentation by the record of a cervical spine disability 
was in 1980, years after his 1965 discharge from service.  
The competent clinical evidence of record does not 
demonstrate that the veteran's current cervical spine 
disability is etiologically related to, or aggravated by, his 
service-connected right shoulder disability.  In this regard, 
the Board observes that in February 2005, a VA examiner 
reported that the veteran's cervical spondylitic changes were 
not caused or aggravated by his recurrent dislocations, but 
that it was likely that his cervical spine disability 
aggravated the right shoulder disability.  Therefore, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a claim of 
service connection on a secondary basis.

However, the veteran could still be entitled to a grant of 
service connection for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  The Board, after a review of 
the evidence of record, finds such to be the case in this 
instance.  In this regard, the record reflects that the 
examiner from the veteran's February 2005 VA compensation and 
pension examination, after an examination of the veteran and 
a review of the claims file, opined that it was at least as 
likely as not that the initial injury that caused the 
veteran's right shoulder disability (i.e--the throwing of the 
hand grenade during basic training) also caused the veteran's 
current spondylitic changes.  Therefore, as the veteran's 
service medical records confirm that the veteran injured his 
right shoulder while throwing a hand grenade, in the absence 
of any evidence to the contrary, and resolving all benefit of 
doubt in the veteran's favor, the Board finds that the 
evidence is sufficient to support a grant of service 
connection for cervical spine spondylitis.

2.  Increased Evaluation

Regulations- Generally

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for depression, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) zero to 180 degrees; abduction 
zero to 180 degrees; internal rotation zero to 90 degrees; 
and external rotation zero to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  See also Lineberger v. Brown, 5 Vet. App. 367, 
(1993) (pursuant to 38 C.F.R. § 4.71, Plate I, normal range 
of flexion (forward elevation) and abduction of the shoulder 
is to 180 degrees).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2005).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

A.  Right Shoulder

The veteran, who is right-handed, asserts that an evaluation 
in excess of 20 percent is warranted for his service-
connected right shoulder dislocation disability.
The Board observes that the veteran is currently evaluated 
under Diagnostic Code 5201.  However, a higher rating is not 
available to the veteran under this Diagnostic Code, as the 
evidence of record does not show that the veteran's right arm 
is limited in motion to midway between the side and shoulder 
level or that it is limited to 25 degrees from his side.  In 
fact, on VA examination in September 2001, the veteran had 
right shoulder flexion of 135 degrees, abduction of 110 
degrees, abduction to 75 degrees with pain; and external 
rotation to 40 degrees.  Likewise, on VA examination in 
February 2005, the veteran had the following degrees of 
active motion:  120 degrees of forward flexion, and 15 
degrees of external rotation and to his hip with internal 
rotation.  Passive range of motion showed 120 degrees of 
forward flexion, 60 degrees of external rotation, and 70 
degrees of internal rotation.  The Board notes that these 
findings are well past the level of arm motion limitation 
necessary for an evaluation in excess of 20 percent.

The Board has also considered other potentially applicable 
Diagnostic Codes.  However, a 20 percent evaluation is the 
maximum schedular evaluation assignable under Diagnostic Code 
5203.  Further, as the evidence of record does not document 
ankylosis of the scapulohumeral articulation, an increased 
evaluation is not available under Diagnostic Codes 5200.  

Additionally, although the evidence of record establishes 
that the veteran had a past history of dislocation, there is 
no evidence that the veteran recently experienced frequent 
episodes of recurrent dislocation with guarding all of arm 
movements.  The evidence also fails to show that there is a 
malunion, nonunion, fibrous union, or loss of the head of the 
humerus, or marked deformity.  Therefore, the Board concludes 
that the veteran is entitled to a higher evaluation under 
Diagnostic Code 5202.

The Board notes that the examination establishes that the 
veteran experienced pain, weakness, limitation of motion, and 
fatigability.  However, even with consideration under the 
criteria set forth in 38 C.F.R. § § 4.40 and 4.45 and Deluca 
v. Brown, 8 Vet. App. 202 (1995), the Board finds that there 
has been no demonstration, by competent clinical evidence, 
that the veteran's symptomology warrants a higher evaluation 
under Diagnostic Code 5200, 5201, 5202, or 5203.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
disability at issue.

B.  Depression

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for his service-connected depression.  
As noted above, under 38 C.F.R. §4.130, Diagnostic Code 9434 
(2005), a 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In order to assign the next higher or 70 
percent rating, the record must show that the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas such as work, school, and family 
relations, judgment, thinking, or mood, due to symptoms of 
PTSD such as suicidal ideation, obsessional rituals that 
interfere with routine activities, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, intermittent illogical, obscure, or irrelevant 
speech, difficulty in adapting to stressful circumstances, 
and the inability to establish and maintain effective 
relationships.  

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are not shown by the record.  In this 
regard, the record reflects that the veteran's mental health 
was evaluated on numerous occasions between September 2001 
and December 2004, including for compensation and pension 
purposes.  During this time the veteran complained of 
experiencing depression, irritability, lack of motivation and 
energy, poor concentration, poor sex drive, and crying 
spells.  Examiners reported that the veteran had a depressed 
mood, a withdrawn and constricted affect, and suffered from 
hypersomnia (he slept 10 to 12 hours a night).  Examiners 
also reported that the veteran had appropriate and/ or 
adequate hygiene and grooming, adequate and/ or fair impulse 
control, was oriented to person, place, time, and 
circumstances, had normal speech, and had logical, 
sequential, goal oriented thought processes, good insight and 
judgment, and did not experience any memory loss, obsessive 
or ritualistic behavior, panic attacks, hallucinations or 
delusions.  The veteran indicated that he had experienced 
suicidal ideations and had one attempt in the past, but did 
not have any current suicidal ideations.  

Additionally, on VA examination in September 2001, the 
veteran reported that he had good contact with his 26 year 
old step-granddaughter, had many friends whom he met at 
Alcoholics Anonymous, was very active in his church, took 
care of animals, enjoyed growing fruit trees, and maintained 
two acres of grass.  He also indicated that his chronic pain 
left him irritable and made him feel like a loser.  He 
further noted that he felt alienated because others did not 
understand his circumstances and he had reduced self 
confidence in his ability to work.
On VA examination in December 2004, the veteran reported that 
he had not been employed since 1999 because of his arm 
disability.  He further noted that although he had seven 
siblings, they all lived out of state and he kept his phone 
contact with them fairly limited.  Additionally, the veteran 
indicated that he did not have any friends and that he had 
very limited social interaction except for going to church 
and that although he got along okay with the people at 
church, he did not see them outside of church on Sunday 
morning.  

Additionally, the record establishes that between September 
2001 and December 2004, examiners assigned the veteran's 
symptomology GAF scores of 50, 52, 55, 56, and 58.  Such 
scores reflect moderate to serious symptomology. 

As such, the Board finds the clinical findings on VA 
examination between September 2001 and December 2004 and the 
veteran's GAF scores of between 50 and 58 demonstrate no more 
than moderate to serious symptoms, and are consistent with 
the current 50 percent rating.  

The Board notes that the veteran's current disability does 
not warrant an evaluation greater than 50 percent for this 
time period as it does not more nearly approximate the 
criteria required under Diagnostic Code 9434 for the next 
higher, 70 percent evaluation.  In this regard, as noted 
above, the record does not reflect that the veteran 
experiences occupational and social impairment, with 
deficiencies in most areas such as work, school, and family 
relations, judgment, thinking, or mood, due to symptoms such 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
intermittent illogical, obscure, or irrelevant speech, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships.  
Indeed, as stated above the veteran had adequate grooming, 
normal speech, logical, goal-oriented thought processes, good 
insight and judgment, and fair impulse control.  
Additionally, although he had past suicidal ideations, he did 
not have any current ones.  Further, although he had very 
limited social interaction, he had good contact with his 
stepdaughter and he got along with the people from his 
church.

Therefore, the Board concludes that because the veteran's 
disability picture does not more closely approximate the 
criteria for a 70 percent evaluation, the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 50 percent for depression.


ORDER

Entitlement to service connection for spondylitic changes of 
the cervical spine is granted.

Entitlement to an evaluation in excess of 20 percent for 
recurrent dislocation of the right shoulder is denied.

Entitlement to an initial evaluation in excess of 50 percent 
for depression is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


